DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galan Garcia et al. (US 11,061,475).

As to claim 10, Galan Garcia discloses a leather structure (col. 4, lines 36-45) of a touch display (col. 3, lines 12-25) leather (col. 4, lines 36-45), comprising: a diffusion layer (Fig. 16L, (D), and col. 34, lines 32-54) including optical powder dispersed therein (col. 34, lines 45-50. (the diffuser layer may comprise any materials/construction known to provide diffusion of illumination (e.g. arrangement of materials such as poly methyl methacrylate, Plexiglas, etc. with optical constituent components such as uniform spheres, etc.); a foam layer (Fig. 16L, (F) being 
that the leather structure has a light transmittance between 2% and 30%. However, Galan Garcia discloses in (col. 4, lines 44-46)( a leather material configured to facilitate the transmission of light; a material that may comprise partially transparent and partially opaque). It would have been obvious to one of ordinary skill in the art at the time of filing to have a leather structure with a light transmission between 2% and 30% because it is well known in the art of display devices, in a lab or manufacturing environment, for the user to decide the optimal, or desired, light transmission to obtain the desired result. 
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-9 are allowable since certain key features of the claimed invention are not taught or fairly suggested by the prior art. In claim 1, “when the backlight module selectively provides the light source, the light source is capable of sequentially passing through the touch module, the diffusion layer, the foam layer, and the fabric layer to present the display signal on the fabric layer; and the optical powder dispersed in the diffusion layer is capable of optically diffusing the light source; wherein, when the backlight module does not provide the light source, the leather structure is capable of shielding the touch structure, and the leather structure is capable of presenting the leather pattern through the fabric layer”. The closest prior art of record, Galan Garcia et al. (US 11,061,475), see above rejection, fails to anticipate or render the above underlined limitations obvious, together with all the other limitations of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676. The examiner can normally be reached M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO OSORIO/Primary Examiner, Art Unit 2692